


Exhibit 10.8

 

AGREEMENT AND GENERAL RELEASE

 

Tyco International Ltd., and its affiliates, subsidiaries, divisions, successors
and assigns and the current, future and former employees, officers, directors,
trustees and agents thereof (collectively referred to throughout this Agreement
as “Employer”) and Edward D. Breen, his heirs, executors, administrators,
successors and assigns (collectively referred to throughout this Agreement as
“Employee”) agree:

 

1.                                      Last Day of Employment.  Employee’s last
day of employment with Employer is September 28, 2012. In addition, effective as
of September 28, 2012, Employee resigns from his positions as President and
Chief Executive Officer of Tyco International Ltd. and will not be eligible for
any benefits or compensation after September 28, 2012, other than (i) as
specifically provided in Sections 5 and 8 of the employment agreement between
Tyco International Ltd. and Employee dated as of December 19, 2008 (the
“Employment Agreement”), subject to the Employee’s executing, delivering and not
revoking Appendix 1 hereto and (ii) with respect to Employee’s continuing role
as the Chairman of the Board of Directors of Employer. Employee further
acknowledges and agrees that, after September 28, 2012, he will not represent
himself as being an employee, officer, trustee, agent or representative of the
Employer for any purpose and will not make any public statements relating to the
Employer, other than (i) general statements relating to his position, title or
experience with the Employer, subject to the confidentiality provision under
Section 11(a) of the Employment Agreement and (ii) in Employee’s capacity as the
Chairman of the Board of Directors of Employer. In addition, effective as of
September 28, 2012, and other than with respect to Employee’s continuing role as
the Chairman of the Board of Directors of Employer, Employee resigns from all
offices, directorships, trusteeships, committee memberships and fiduciary
capacities held with, or on behalf of, the Employer or any benefit plans of the
Employer. These resignations will become irrevocable as set forth in Section 3
below.

 

2.                                      Consideration. The parties acknowledge
that this Agreement and General Release is being executed in accordance with
Section 9 of the Employment Agreement.  In connection with the Employee’s
termination of employment, the following payments and benefits will be provided
to the Employee:

 

(i)                                     Accrued amounts.  All Accrued Amounts
(as defined in the Section 8 of the Employment Agreement).

 

(ii)                                  Severance Payment.  A cash lump sum
payment in an amount equal to the product of (A) the sum of (1) the Employee’s
base salary as of September 28, 2012; and (2) the Employee’s 2012 performance
year target annual bonus or, if higher, the fiscal year 2012 annual bonus
payment multiplied by (B) two.

 

(iii)                               FY 2012 Bonus.  The Employee’s fiscal year
2012 annual bonus under the Company’s 2004 Stock and Incentive Plan at the time
that annual bonuses are paid to other senior executives, based on actual
performance;

 

(iv)                              Health & Welfare.  Subject to the Employee’s
continued co-payment of premiums, continued participation for (i) 24 months in
all health and welfare plans

 

--------------------------------------------------------------------------------


 

(including the payment of Employee’s supplemental insurance premiums by the
Company) which cover the Employee (and eligible dependents) on the same terms
and conditions in effect on September 28, 2012.  However, in the case of group
medical benefits, (i) the continuation of such benefits shall reduce and count
against the Employee’s rights under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (COBRA) and (ii) medical benefit
continuation shall be limited to a period not to exceed 18 months, with the
Employee to receive a lump-sum cash payment (“Medical Payment”) equal to the
then-applicable COBRA monthly premium cost of such coverage multiplied by 6,
such payment to be made within 30 days after the end of such 18-month period,
plus a gross-up payment in an amount sufficient such that the economic benefit
is the same to the Employee as if the Medical Payment were provided on a
non-taxable basis to the Employee.  Employee shall have the opportunity for 6
months after the severance period to purchase continued coverage under the
Company’s group term medical plans at COBRA rates.

 

(v)                                 Options.  All outstanding option awards
granted prior to September 30, 2011 pursuant to the Company’s 2004 Stock and
Incentive Plan shall be fully vested.  Furthermore, 23/48 (twenty-three
forty-eighths) of the outstanding option awards granted on October 12, 2011,
pursuant to the Company’s 2004 Stock and Incentive Plan shall vest. All vested
outstanding option awards as of September 28, 2012 granted pursuant to the
Company’s 2004 Stock and Incentive Plan shall remain exercisable for the entire
term of the option.

 

(vi)                              Performance Stock Units.  All Performance
Stock Unit Awards granted prior to September 30, 2011 shall be fully vested. 
Furthermore, 11/36 (eleven thirty-sixths) of the outstanding Performance Stock
Unit Awards granted on October 12, 2011 shall be vested.

 

(vii)                           Deferred Stock Units.  All Deferred Stock Units
outstanding as of September 28, 2012, shall be fully vested and paid pursuant to
the terms of the Company’s 2004 Stock and Incentive Plan and the related Award
Certificate.

 

(viii)                        Restricted Stock Units.                      Of
the Restricted Stock Units granted on December 8, 2011 and outstanding as of
September 28, 2012, 9/24 (nine twenty-fourths) shall be vested.

 

(ix)                              Supplemental Retirement Benefit.  Pursuant to
Section 6(b) of the Employment Agreement, Employee shall receive, in a lump sum,
a Supplemental Retirement Benefit upon reaching age 60, which, due to Employee’s
resignation for Good Reason, is not subject to the reduction in the Supplemental
Retirement Benefit provided under Section 6(b)(ii) of the Employment Agreement.

 

(x)                                 Employee’s participation in the Tyco
International Supplemental Savings and Retirement Plan (SSRP) will cease on
Employee’s last day of employment, and Employee shall receive his balances in
the SSRP and the Tyco International Supplemental Executive Retirement Plan upon
reaching age 60.

 

2

--------------------------------------------------------------------------------


 

(xi)                              Employer shall pay premiums on the life
insurance policy maintained in the name of and owned by Employee for a period of
two years beyond the last day of employment.

 

(xii)                           Employer shall pay premiums under (i) an
individual disability policy maintained for Employee, and (ii) an excess
disability policy maintained for Employee, both for a period of two years beyond
the last day of employment, at which time Employee may continue such policies at
his own election and his own expense.

 

(xiii)                        Employer shall pay the remaining premiums on the
long-term care policy maintained for Employee and his spouse after Employee’s
last day of employment, and such policy shall be paid in full and continue to
inure to the benefit of Employee and his spouse.

 

(xiv)                       Tax-Gross Up Payment.  The tax/gross-up payment
pursuant to Section 6(d) of the Employment Agreement related to awards granted
pursuant to the Company’s 2004 Stock and Incentive Plan prior to December 31,
2008.  Furthermore, in addition to the Company’s obligations under
Section 6(d) of the Employment Agreement, the Company will at all times
(notwithstanding the expiration or termination of the Employment Agreement)
indemnify and hold harmless Employee from liabilities arising from the
assessment of interest and penalties by the New York State Department of
Taxation and Finance and related costs and expenses, including, without
limitation, reasonable professional fees and expenses, arising out of or
resulting from the New York State tax treatment of distributions received by
Employee from the Deferred Stock Units as reported on his New York State Income
Tax Return filed for the taxable year or years in which they are distributed to
him.

 

3.                                      Revocation. Employee may revoke this
Agreement and General Release for a period of seven (7) calendar days following
the day he executes this Agreement and General Release. Any revocation within
this period must be submitted, in writing, to Tyco International Ltd. and state,
“I hereby revoke my acceptance of our Agreement and General Release.” The
revocation must be personally delivered to the CHIEF HUMAN RESOURCES OFFICER, or
his or her designee, or mailed to Tyco International Ltd., 9 Roszel Road,
Princeton, New Jersey 08540-6205, Attention: CHIEF HUMAN RESOURCES OFFICER and
postmarked within seven (7) calendar days of execution of this Agreement and
General Release. This Agreement and General Release shall not become effective
or enforceable until the revocation period has expired. If the last day of the
revocation period is a Saturday, Sunday, or legal holiday in New York, then the
revocation period shall not expire until the next following day which is not a
Saturday, Sunday, or legal holiday.

 

4.                                      General Release of Claims. Employee
knowingly and voluntarily releases and forever discharges Employer from any and
all claims, causes of action, demands, fees and liabilities of any kind
whatsoever, whether known and unknown, against Employer, Employee has, has ever
had or may have as of the date of execution of this Agreement and General
Release, including, but not limited to, any alleged violation of:

 

·                                          The National Labor Relations Act, as
amended;

 

3

--------------------------------------------------------------------------------


 

·                                          Title VII of the Civil Rights Act of
1964, as amended;

 

·                                          The Civil Rights Act of 1991;

 

·                                          Sections 1981 through 1988 of Title
42 of the United States Code, as amended;

 

·                                          The Employee Retirement Income
Security Act of 1974, as amended;

 

·                                          The Immigration Reform and Control
Act, as amended;

 

·                                          The Americans with Disabilities Act
of 1990, as amended;

 

·                                          The Age Discrimination in Employment
Act of 1967, as amended;

 

·                                          The Older Workers Benefit Protection
Act of 1990;

 

·                                          The Worker Adjustment and Retraining
Notification Act, as amended;

 

·                                          The Occupational Safety and Health
Act, as amended;

 

·                                          The Family and Medical Leave Act of
1993;

 

·                                          The STATE Civil Rights Act, as
amended;

 

·                                          The STATE Minimum Wage Law, as
amended;

 

·                                          Equal Pay Law for STATE, as amended;

 

·                                          Any other federal, state or local
civil or human rights law or any other local, state or federal law, regulation
or ordinance;

 

·                                          Any public policy, contract, tort, or
common law; or

 

·                                          Any allegation for costs, fees, or
other expenses including attorneys’ fees incurred in these matters.

 

Notwithstanding anything herein to the contrary, the sole matters to which the
Agreement and General Release do not apply are: (i) the Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
he was entitled immediately prior to September 28, 2012 with regard to his
service as an officer of the Employer (including, without limitation, under
Sections 19 and 20 of the Employment Agreement); (ii) the Employee’s rights of
indemnification and directors and officers liability insurance coverage to which
he will continue to be entitled to as the Chairman of the Board of Directors of
Employer; (iii) the Employee’s rights under any tax-qualified pension or claims
for accrued vested benefits under any other employee benefit plan, policy or
arrangement maintained by the Employer or under COBRA; (iv) the Employee’s
rights under the provisions of the Employment Agreement which are intended to
survive termination of employment; and (v) the Employee’s rights as a
stockholder.

 

4

--------------------------------------------------------------------------------


 

5.                                      No Claims Permitted. Employee waives his
right to file any charge or complaint against Employer arising out of his
employment with or separation from Employer before any federal, state or local
court or any state or local administrative agency, except where such waivers are
prohibited by law. This Agreement, however, does not prevent Employee from
filing a charge with the Equal Employment Opportunity Commission, any other
federal government agency, and/or any government agency concerning claims of
discrimination, although Employee waives his right to recover any damages or
other relief in any claim or suit brought by or through the Equal Employment
Opportunity Commission or any other state or local agency on behalf of Employee
under the Age Discrimination in Employment Act, Title VII of the Civil Rights
Act of 1964 as amended, the Americans with Disabilities Act, or any other
federal or state discrimination law, except where such waivers are prohibited by
law.

 

6.                                      Affirmations. Employee affirms he has
not filed, has not caused to be filed, and is not presently a party to, any
claim, complaint, or action against Employer in any forum or form. Employee
further affirms that he has been paid and/or has received all compensation,
wages, bonuses, commissions, and/or benefits to which he may be entitled and no
other compensation, wages, bonuses, commissions and/or benefits are due to him,
except as provided in Sections 5 and 8 of the Employment Agreement. Employee
also affirms he has no known workplace injuries.

 

7.                                      Confidentiality; Cooperation; Return of
Property. Employee agrees not to disclose any information regarding the
circumstances surrounding the cessation of his employment, or the existence,
terms, or conditions of this Agreement and General Release, to any person or
entity whatsoever, including without limitation, any members of the media
(including, but not limited to, print journalists, newspapers, radio,
television, cable, satellite programs, or Internet media) or any Internet web
page or “chat room,” or any other entity or person, with the exception of
Employee’s spouse, accountant, tax advisor, and/or attorneys. Notwithstanding
the aforementioned provision, nothing herein shall preclude Employee from
divulging any information to any agency of the federal, state, or local
government pursuant to any regulatory requirement or pursuant to an official
request by such government agency or pursuant to court order (provided that the
Executive provides the Employer with prior notice of the contemplated disclosure
and reasonably cooperates with the Employer at its expense in seeking a
protective order or other appropriate protection of such information). Employee
agrees to reasonably cooperate with the Employer and its counsel in connection
with any investigation, administrative proceeding or litigation relating to any
matter that occurred during his employment in which he was involved or of which
he has knowledge. The Employer will reimburse the Employee for any reasonable
pre-approved out-of-pocket travel, delivery or similar expenses incurred in
providing such service to the Employer. Employee represents that he has returned
to the Employer all property belonging to the Employer, including but not
limited to any leased vehicle, laptop, cell phone, keys, access cards, phone
cards and credit cards that will not be used in his capacity as Chairman.

 

8.                                      Governing Law and Interpretation. This
Agreement and General Release shall be governed and conformed in accordance with
the laws of the State of New York without regard to its conflict of laws
provision. In the event Employee or Employer breaches any provision of this
Agreement and General Release, Employee and Employer affirm either may institute
an action to specifically enforce any term or terms of this Agreement and
General Release. Should

 

5

--------------------------------------------------------------------------------


 

any provision of this Agreement and General Release be declared illegal or
unenforceable by any court of competent jurisdiction and should the provision be
incapable of being modified to be enforceable, such provision shall immediately
become null and void, leaving the remainder of this Agreement and General
Release in full force and effect. Nothing herein, however, shall operate to void
or nullify any general release language contained in the Agreement and General
Release.

 

9.                                      Nonadmission of Wrongdoing. Employee
agrees neither this Agreement and General Release nor the furnishing of the
consideration for this Release shall be deemed or construed at any time for any
purpose as an admission by Employer of any liability or unlawful conduct of any
kind.

 

10.                               Amendment. This Agreement and General Release
may not be modified, altered or changed except upon express written consent of
both parties wherein specific reference is made to this Agreement and General
Release.

 

11.                               Entire Agreement. This Agreement and General
Release sets forth the entire agreement between the parties hereto and fully
supersedes any prior agreements or understandings between the parties; provided,
however, that notwithstanding anything in this Agreement and General Release,
the provisions in the Employment Agreement which are intended to survive
termination of the Employment Agreement, including but not limited to those
contained in Section 11 thereof, shall survive and continue in full force and
effect. Employee acknowledges he has not relied on any representations,
promises, or agreements of any kind made to him in connection with his decision
to accept this Agreement and General Release.

 

EMPLOYEE HAS BEEN ADVISED THAT HE HAS UP TO TWENTY-ONE (21) CALENDAR DAYS TO
REVIEW THIS AGREEMENT AND GENERAL RELEASE AND HAS BEEN ADVISED IN WRITING TO
CONSULT WITH AN ATTORNEY PRIOR TO EXECUTION OF THIS AGREEMENT AND GENERAL
RELEASE.

 

EMPLOYEE AGREES ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS AGREEMENT
AND GENERAL RELEASE DO NOT RESTART OR AFFECT IN ANY MANNER THE ORIGINAL
TWENTY-ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

 

HAVING ELECTED TO EXECUTE THIS AGREEMENT AND GENERAL RELEASE, TO FULFILL THE
PROMISES SET FORTH HEREIN, AND TO RECEIVE THE SUMS AND BENEFITS SET FORTH IN THE
EMPLOYMENT AGREEMENT, EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS AGREEMENT AND GENERAL RELEASE INTENDING TO
WAIVE, SETTLE AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST EMPLOYER.

 

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Agreement and General Release as of the date set forth below:

 

6

--------------------------------------------------------------------------------


 

 

 

 

TYCO INTERNATIONAL LTD.

 

 

 

 

Date:

September 28, 2012

 

By:

/s/ Lawrence Costello

 

 

 

 

Senior Vice President of Human Resources

 

 

 

 

 

 

 

 

 

 

Date:

September 28, 2012

 

By:

/s/ Edward Breen

 

 

 

 

EDWARD BREEN

 

7

--------------------------------------------------------------------------------


 

Mr. Edward D. Breen

 

Re:                             Agreement and General Release

 

Dear Ed:

 

This letter confirms that on DATE, I personally sent to you the enclosed
Agreement and General Release. You have until DATE to consider this Agreement
and General Release, in which you waive important rights, including those under
the Age Discrimination in Employment Act of 1967. To this end, we advise you to
consult with an attorney of your choosing prior to executing this Agreement and
General Release.

 

 

Regards,

 

 

 

Senior Vice President of Human Resources

 

Tyco International Ltd.

 

8

--------------------------------------------------------------------------------


 

APPENDIX 1

 

CHIEF HUMAN RESOURCES OFFICER

 

Tyco International Ltd.

 

Re:                             Agreement and General Release

 

Dear NAME,

 

On [date] I executed an Agreement and General Release between Tyco International
Ltd. and me. I was advised by Tyco International Ltd., in writing, to consult
with an attorney of my choosing, prior to executing this Agreement and General
Release.

 

More than seven (7) calendar days have expired since I executed the
above-mentioned Agreement and General Release. I have at no time revoked my
acceptance or execution of that Agreement and General Release and hereby
reaffirm my acceptance of it. Therefore, in accordance with the terms of our
Agreement and General Release, I request payment of the monies and benefits
described in Sections 5 and 8 of the Employment Agreement.

 

 

Regards,

 

 

 

 

 

Signed:

 

 

 

Edward D. Breen

 

9

--------------------------------------------------------------------------------
